The judgment of the court of appeals is affirmed for the reason that it is shown by the record that the deed by which the premises described in the petition were conveyed to the plaintiff’s grantor contained covenants, the acceptance of which by the grantee operated to waive the legal objection to the proceedings which are referred to, and further that said deed contained a clause excepting from the covenants of warranty therein “all taxes and assessments on said premises that become due and payable after this date, the due payment of all which taxes and assessments is assumed by the said grantee, who, by accepting this deed, promises and agrees duly to pay the same as a part of the purchase price for said premises.”

Judgment affirmed.

Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones and Matthias, JJ., concur.